Case: 12-12109   Date Filed: 12/03/2013   Page: 1 of 6


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-12109
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 0:00-cr-06235-WPD-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                 versus

THOMAS BARRETT STRINGER,

                                                        Defendant-Appellant.


                     ________________________

                           No. 12-12111
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 0:00-cr-06236-WPD-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                versus
          Case: 12-12109   Date Filed: 12/03/2013   Page: 2 of 6




THOMAS B. STRINGER,

                                                        Defendant-Appellant.


                     ________________________

                           No. 12-12211
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 0:00-cr-06227-WPD-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                versus

THOMAS BARRETT STRINGER,

                                                        Defendant-Appellant.


                     ________________________

                           No. 12-12212
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 0:00-cr-06133-WPD-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,


                                   2
           Case: 12-12109   Date Filed: 12/03/2013   Page: 3 of 6


                                 versus

THOMAS BARRETT STRINGER,
a.k.a. Thomas B. Stringer,
a.k.a. Hank A. Black,

                                                         Defendant-Appellant.


                      ________________________

                            No. 12-12390
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:02-cr-20079-DMM-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                versus

THOMAS BARRETT STRINGER,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                      ________________________

                            (December 3, 2013)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

                                    3
               Case: 12-12109     Date Filed: 12/03/2013    Page: 4 of 6


      Thomas Barrett Stringer appeals the revocation of his supervised release and

his sentence of 99 months of imprisonment. See 18 U.S.C. § 3583(e). Stringer

argues that the district court violated his right of access to the courts under the

Fifth Amendment, which impaired his ability to represent himself, in violation of

the Sixth Amendment. Stringer also argues that his sentence is unreasonable. We

affirm.

      The district court did not violate Stringer’s constitutional rights. Although a

prisoner is entitled to access to the courts, the denial of access to legal materials

does not violate the Fifth Amendment unless that deprivation impedes the prisoner

from pursing a nonfriviolous claim for relief. Wilson v. Blankenship, 163 F.3d
1284, 1290 –91 (11th Cir. 1998) (discussing Bounds v. Smith, 430 U.S. 817, 97 S.

Ct. 1491 (1977), and Lewis v. Casey, 518 U.S. 343, 116 S. Ct. 2174 (1996)).

Stringer fails to identify any issue that he was unable to raise because he was

separated from his personal files while being transferred between Florida and New

York to resolve the violations of his supervised release and outstanding criminal

charges or because he was allegedly denied access to a pen and paper and a legal

library while he was detained in a Florida jail. Because Stringer twice waived his

right to appointed counsel and opted to represent himself with the assistance of

standby counsel, “the alternative of a library [was] not mandatory.” See Edwards

v. United States, 795 F.2d 958, 961 (11th Cir. 1986). As a pro se litigant, Stringer


                                           4
              Case: 12-12109     Date Filed: 12/03/2013    Page: 5 of 6


had his revocation hearing continued four times, filed numerous motions in the

state and federal courts, and filed a large omnibus motion for a continuance for

discovery and a dismissal, in whole and in part, of the petition for revocation.

During his revocation hearing, Stringer was knowledgeable of his numerous

offenses, recalled comments made by a judge in New York during an earlier

sentencing hearing, and challenged the authenticity of a judgment. Stringer

decided to “manage[] his own defense[ and] relinquishe[d], as a purely factual

matter, many of the traditional benefits associated with the right to counsel.” See

Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2541 (1975). In the light

of Stringer’s ability to manage his case, we cannot say that the denial of access to

unspecified legal materials impeded his right to self-representation under the Sixth

Amendment. See Alvarez v. Att’y Gen. for the State of Fla., 679 F.3d 1257, 1266

(11th Cir. 2012).

      The district court also did not abuse its discretion in sentencing Stringer.

The district court revoked Stringer’s supervised release in four cases for which he

had been convicted of bank fraud, 18 U.S.C. § 1344, and uttering counterfeit

securities, id. § 513(a). Stringer had already violated his supervised release by

escaping from a prison camp in January 2002 and by absconding for two years

during which he committed several fraud offenses in Florida, for which he received

a sentence of 159 months of imprisonment, and in New York, for which he


                                          5
              Case: 12-12109     Date Filed: 12/03/2013   Page: 6 of 6


received a sentence of 60 months of imprisonment. The district court acted within

its discretion to impose the maximum sentence in each of Stringer’s four cases and

ordered that three of those sentences run consecutive to each other and to the

sentence imposed by the New York court. See United States v. Quinones, 136
F.3d 1293, 1295 (11th Cir. 1998). The district court reasonably determined that

consecutive sentences were necessary to address Stringer’s recidivism and lack of

respect for the law and to punish him for violating his supervised release by

committing five new crimes, failing to submit to drug and alcohol testing, and

failing to report his change of address. See 18 U.S.C. §§ 3583(e)(3), 3553(a).

Stringer’s sentence is reasonable.

      We AFFIRM the revocation of Stringer’s supervised release and his 99-

month sentence.




                                         6